                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

SOUTHEASTERN EMERGENCY                                                               PLAINTIFF
PHYSICIANS LLC

v.                               Case No. 4:17-cv-00492-KGB

ARKANSAS HEALTH &
WELLNESS HEALTH PLAN, INC., et al.                                               DEFENDANTS

                                            ORDER

       Before the Court are two motions by defendants Arkansas Health & Wellness Health Plan,

Inc. (“Arkansas Health Plan”) and Celtic Insurance Company d/b/a Arkansas Health & Wellness

Insurance Company (“Celtic”): (1) a motion for leave to file under seal defendants’ response in

opposition to plaintiff Southeastern Emergency Physicians, LLC’s (“SEP”) motion for leave to

file second amended complaint and (2) an unopposed motion to extend time to respond to SEP’s

motion for leave to file second amended complaint (Dkt. Nos. 63, 64). For the reasons set forth

below, the Court grants both motions (Dkt. Nos. 63, 64). Also before the Court is SEP’s motion

for leave to file under seal reply to response to motion for leave to file second amended complaint

(Dkt. No. 73).

       The Court previously granted SEP leave to file under seal its motion for leave to file a

second amended complaint (Dkt. No. 59). On May 13, 2019, SEP filed its motion for leave to file

a second amended complaint (Dkt. No. 60). Defendants now argue that their response to SEP’s

motion for leave to file a second amended complaint should be sealed because it will reference

documents and other information that have been designated as “Attorneys’ Eyes Only and/or

Confidential Information” under the protective Order (Dkt. No. 63, ¶ 3). Defendants further argue

that their response cannot be meaningfully redacted. Defendants also seek an unopposed extension
of time to file their response in opposition to SEP’s motion for leave to file second amended

complaint (Dkt. No. 64).

       For good cause shown, the Court grants defendants’ motion for leave to file under seal their

response in opposition to SEP’s motion for leave to file second amended complaint and their

motion to extend time to respond to SEP’s motion for leave to file second amended complaint

(Dkt. Nos. 63, 64). The Clerk of Court is instructed to accept for filing under seal defendants’

response in opposition to SEP’s motion for leave to file second amended complaint. Defendants

shall have up to and including June 26, 2019, to file their response in opposition to SEP’s motion

for leave to file second amended complaint. The Court grants SEP’s motion for leave to file under

seal the reply (Dkt. No. 73). The other pending motions remain under advisement.

       It is so ordered this the 21st day of June 2019.




                                              KRISTINE G. BAKER
                                              UNITED STATES DISTRICT COURT JUDGE




                                                 2
